Citation Nr: 0004787	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative otitis media, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1954 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied the 
appellant's claims for increased disability ratings for 
service-connected postoperative otitis media, bilateral 
hearing loss and tinnitus.  Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal 
regarding these three issues.

In September 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected postoperative otitis 
media is manifested by a history of an active infectious 
process, primarily in the left ear.  

3.  A VA audiological examination of the veteran's bilateral 
hearing loss, performed in May 1997, revealed average 
puretone thresholds, at 1000, 2000, 3000, and 4000 hertz 
levels, of 55 decibels in the right ear and 70 decibels in 
the left ear.  The report also noted speech recognition 
ability of 88 percent in the right ear and 84 percent in the 
left ear.  Based on this examination, the veteran has Level 
II hearing in the right ear and Level III hearing in the left 
ear.

4.  A VA audiological examination of the veteran's bilateral 
hearing loss, performed in December 1998, revealed average 
puretone thresholds, at 1000, 2000, 3000, and 4000 hertz 
levels, of 60 decibels in the right ear and 81 decibels in 
the left ear.  The report also noted speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.  Based on this examination, the veteran has Level 
II hearing in the right ear and Level II hearing in the left 
ear.

5.  The veteran's service-connected tinnitus is manifested by 
an almost constant bilateral ringing in the ears and is not 
shown to render the regular schedular criteria inapplicable.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected postoperative otitis 
media are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 6200 (1999).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected bilateral hearing loss 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Tables VI and VII, 
Diagnostic Codes 6100-6110 (1998 & 1999); 64 Fed. Reg. 25202-
25210 (May 11, 1999).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected tinnitus are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 3.321, 
Part 4, Diagnostic Code 6260 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  His assertions that 
his service-connected disorders have increased in severity 
are plausible. See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).


II.  Factual Background

In July 1996, the veteran filed his present claim seeking 
increased disability ratings for his service-connected 
postoperative otitis media, bilateral hearing loss and 
tinnitus.  In support of his claim, medical treatment 
records, dated June 1994 through May 1997, were retrieved 
from VA medical centers in Decatur, Georgia and in Augusta, 
Georgia.  A treatment report, dated June 1995, noted that an 
audiological evaluation of the veteran's ears was performed 
revealing a mild sloping to severe mixed hearing loss in the 
right ear and a moderately severe sloping to profound mixed 
hearing loss in the left ear.  Speech discrimination was 
noted to be good bilaterally.  An April 1996 treatment report 
noted the veteran's complaints of vertigo.  The report 
indicated that the veteran's complaints ceased after the his 
right ear was cleaned.  No membrane breaks were found.  A 
follow-up treatment report, dated May 1996, noted that the 
veteran's inner left ear "looks good."  A treatment report, 
dated May 1997, noted that adjustments were made to the 
veteran's hearing aids.  The report also noted that the 
veteran had previously been treated for an ear infection in 
his left ear in January 1997.  

In May 1997, a VA audiological evaluation was conducted.  The 
report of this examination noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
35
55
80
LEFT
70
60
60
75
85

Accordingly, the average pure tone thresholds were noted as 
55 decibels in the right ear and 70 decibels in the left ear, 
at the frequencies from 1000 hertz through 4000 hertz.  
Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and of 84 percent correct in 
the left ear.  The report noted that "[i]nfections for the 
right ear were resolved following the last surgery, but 
infection has been a recurrent problem for the left ear, 
apparently aggravated by hearing aid use at the left ear."  
The report noted the veteran's tinnitus was "moderate" in 
severity and that it did not disturb the veteran's sleep.  
The report also stated, "[o]verall, the tinnitus has minimal 
effect upon his life."  

In April 1998, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that the level of hearing loss 
in his left ear is so severe that hearing aids no longer 
help.  The veteran indicated that he has frequent ear 
infections and that his ears are constantly draining.  He 
also noted that he has constant ringing in his ears which 
disturbs his ability to sleep.  In discussing his medical 
treatment, the veteran indicated that he was lasted treated 
for these conditions in May 1997.  Following this hearing, 
the veteran was scheduled for additional examinations.

In December 1998, a second VA audiological examination was 
conducted.  The report of this examination noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
50
40
65
85
LEFT
80
75
65
85
100

Accordingly, the average pure tone thresholds were 60 
decibels in the right ear and 81 decibels in the left ear, at 
the frequencies from 1000 hertz through 4000 hertz.  Speech 
audiometry revealed speech recognition ability of 100 percent 
correct in the right ear and of 96 percent correct in the 
left ear.  The report noted that the veteran has had 
intermittent ear infections, primarily in the left ear.  The 
report described his tinnitus as "almost constant" (present 
"85-95%" of his waking hours).  He also reported that this 
condition does not affect his ability to sleep.  The report 
concluded with an impression of asymmetric mixed loss, more 
severe for the left ear, but with excellent word recognition 
noted bilaterally.  The examiner noted "significantly 
improved" speech discrimination scores.

In December 1998, a VA examination for ear disease was 
conducted.  The report of this examination noted the 
veteran's history of multiple otologic surgeries on both ears 
for treatment of chronic otitis media, with the first 
procedure in 1956 and the last in 1995.  The veteran reported 
complaints of occasional lightheadedness and near syncopal 
episodes with one blackout episode.  He denied having 
vertigo.  Physical examination revealed, in part:

Ears:  Left ear revealed patient with 
canal wall down mastoidectomy, surgical 
changes.  Moderate cerumenous debris in 
the cavity that was clear, without 
difficulty.  Some of the debris appeared 
squamous however, after complete removal 
there appeared to be no erosion, and skin 
of the mastoid cavity appeared to be 
intact.  Facial ridge was noted and bony 
covered.  Tympanic membranes were intact.  
However, no landmarks could be noted.  
Right ear: canal wall down mastoidectomy 
with no surgical changes noted.  Minimal 
debris in the mastoid cavity which was 
removed without difficulty.  Tympanic 
membrane was intact and atelectatic.  
Long process of the malleus as well as 
the head of the malleus are noted.  The 
tympanic membranes appears to be adherent 
to the stapes superstructure.  Facial 
ridge is noted and bony covered.  
Auricles are normal bilaterally.

The report concluded with a diagnosis of a history of chronic 
otitis media requiring multiple surgical procedures.  Disease 
appears inactive at this time, however, it is possible that 
the left ear may have signs of reoccurrence.

In September 1999, a hearing was conducted before the Board.  
At the hearing the veteran testified that he only wears his 
right ear hearing aid due to frequent infections in his left 
ear.  The veteran noted that he was treated for an infection 
in his left ear approximately one month earlier.  He 
indicated that he was prescribed alcohol drops at that time 
for this condition.  He also noted that he received a new 
molding for his right ear hearing aid at that time.  No 
audiological examination was performed.  In discussing his 
tinnitus, the veteran reported that it is getting worse, and 
that he has difficulty sleeping.  

III.  Analysis

Review of the appellant's claims require the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Otitis Media

The RO has rated the veteran's service-connected 
postoperative otitis media as 10 percent disabling under 
Diagnostic Code 6200.  Pursuant to Diagnostic Code 6200, a 10 
percent disability rating is warranted for chronic otitis 
media, mastoiditis, or cholesteatoma (or any combination), 
during suppuration, or with aural polyps.  A note to this 
code section reads, "[e]valuate hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, separately.)  38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (1999)

After a thorough review of the evidence of record in this 
case, the Board concludes that the appellant's postoperative 
otitis media is most appropriately rated at the 10 percent 
disability level.  The testimony and medical evidence herein 
indicates that the veteran does have chronic otitis media, 
with intermittent periods of suppurative process, primarily 
in the left ear.  Specifically, the report of his VA 
examination for ear disease noted that his chronic otitis 
media "appears inactive at this time, however, it is 
possible that the left ear may have signs of recurrence."  
At the September 1999 hearing before the Board, the veteran 
testified that he had been treated for an infection of the 
left ear one month earlier.  As such, these findings support 
the assigned 10 percent evaluation under code 6200 which 
represents the maximum schedular evaluation.  

As noted above, Diagnostic Code 6200 allows for a separate 
disability rating to be assigned for symptoms of hearing 
impairment and tinnitus.  However, the veteran is already 
service-connected for these conditions.  The evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited. 38 C.F.R. § 4.14 (1999).  
The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  Thus, separate ratings for these symptoms would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.

In view of the above and the lack of evidence to establish 
the presence of symptomatology to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
rating in excess of 10 percent for postoperative otitis media 
is not warranted.  At the hearing held herein in September 
1996, the veteran testified that he was treated for an 
infection of his left ear approximately one month earlier.  
Although records of this treatment have not been obtained, 
the Board concedes that it was an episode of otitis media.  
The Board notes, however, that this single flare up is 
insufficient to support an increased disability evaluation.  

B. Bilateral Hearing Loss

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiological 
examination report to the applicable rating tables.  Under 
these criteria, the severity of a hearing loss disability is 
determined by application of a rating schedule that 
establishes 11 auditory acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1999).  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

The Board notes that certain regulations in the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999. 64 Fed. Reg. 
25202-25210 (May 11, 1999); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  However, the 
provisions in Tables VI, VIa, and VII did not change.

Under the regulations governing the evaluation of hearing 
impairment prior to June 10, 1999, the findings on the 
veteran's May 1997 VA audiological examination resulted in a 
noncompensable rating.  Specifically, an average puretone 
decibel loss of 55 in the right ear and 88 percent 
discrimination results in a "II" under TABLE VI and an 
average puretone decibel loss of 70 in the left ear and 84 
percent discrimination results in a "III" under TABLE VI. 38 
C.F.R. § 4.85, TABLE VI (1998).  A "II" and a "III" results 
in a noncompensable percent rating under TABLE VII. 38 C.F.R. 
§ 4.85, TABLE VII (1998).

The findings on the veteran's most recent VA audiological 
examination, performed in December 1998, also resulted in a 
noncompensable rating under the prior regulations.  
Specifically, an average puretone decibel loss of 60 in the 
right ear and 100 percent discrimination resulted in a "II" 
under TABLE VI and an average puretone decibel loss of 81 in 
the left ear and 96 percent discrimination resulted in a "II" 
under TABLE VI. 38 C.F.R. § 4.85, TABLE VI (1998).  A "II" 
and a "II" resulted in a noncompensable percent rating under 
TABLE VII. 38 C.F.R. § 4.85, TABLE VII (1998).

Under the revisions to the regulations, either TABLE VI or 
TABLE VIa may be used to determine the Roman numeral 
designation "[w]hen the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more" or "[w]hen the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz . . . ." 64 Fed. Reg. 25202-25210 (May 11, 1999), 
to be codified at 38 C.F.R. § 4.86(a), (b) (1999).  In this 
case, the veteran's left ear, pursuant to his December 1998 
VA audiological examination, meets the standard set forth in 
38 C.F.R. § 4.86 (a) (1999).  Nonetheless, application of 
TABLE VIa to determine the Roman numeral designation for 
hearing impairment of the left ear results in a "III," and 
a "II" and a "III" still results in a noncompensable 
disability rating under TABLE VII. 38 C.F.R. § 4.85, TABLE 
VII (1999).  

Accordingly, the Board concludes that the veteran's service-
connected bilateral hearing loss does not warrant an 
increased disability rating in excess of 10 percent.  This 
conclusion is reached under both the old and new hearing loss 
regulations. See Karnas v. Derwinski, 1 Vet. App. at 308.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss; however, as noted above, in Lendenmann, supra, 
the United States Court of Appeals for Veterans Claims held 
that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Based on the 
application of the rating criteria to the audiometric 
evidence in this case, an increased disability rating for the 
veteran's service-connected bilateral hearing loss may not be 
granted.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a compensable initial 
disability evaluation for his service-connected chronic 
bilateral hearing loss. 

C.  Tinnitus

The veteran's tinnitus is currently rated under Diagnostic 
Code 6260 for persistent tinnitus as 10 percent disabling.  
That level of disability contemplates persistent tinnitus as 
a symptom of head injury, concussion, or acoustic trauma.  
This is the highest level of disability allowable for 
tinnitus under Diagnostic Code 6260.  To obtain a higher 
rating for his tinnitus, the veteran would have to be rated 
under other diagnostic codes which contemplate tinnitus as a 
symptom of other disability.  The only other diagnostic codes 
which relate to the ears that provide for a higher rating are 
Diagnostic Codes 6204, 6205, and 6207.  These code sections, 
however, require a diagnosis of labyrinthitis (6204), 
Meniere's syndrome (6205) or loss of auricle (6207), none of 
which have been shown or alleged.  Therefore, an increased 
rating for tinnitus is not warranted.

In reaching its decision in this matter, the Board considered 
the application of an extraschedular rating.  The applicable 
law in this regard provides the following:

To accord justice . . . to the 
exceptional case where the schedular 
evaluations are found to be 
inadequate, the Under Secretary for 
Benefits or the Director, 
Compensation and Pension Service, 
upon field station submission, is 
authorized to approve on the basis 
of the criteria set forth in this 
paragraph an extra-schedular 
evaluation commensurate with the 
average earning capacity impairment 
due exclusively to the service-
connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A 
finding that the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment 
or frequent periods of 
hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1999).

As discussed above, the medical evidence reflects that the 
appellant's tinnitus is manifested by almost constant ringing 
in the ears and as such, meets the criteria for the 10 
percent evaluation pursuant to Diagnostic Code 6260.  The 10 
percent disability evaluation is the maximum evaluation 
provided for pursuant to Code 6260.  In view of these 
findings and in the absence of evidence of extraordinary 
symptoms, the undersigned concludes that the schedular 
criteria adequately contemplates the nature and severity of 
the appellant's tinnitus and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" tinnitus disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations due solely to the appellant's reported 
tinnitus. It is not shown by the evidence that the appellant 
has required hospitalization in the remote or recent past for 
his tinnitus or his hearing loss. In addition, there is no 
record of 
extensive outpatient treatment for this condition.  With 
respect to employment, there is no evidence within the record 
to establish that the appellant's service- connected tinnitus 
has interfered with his employability beyond that which is 
contemplated by the currently assigned 10 percent evaluation.  
The report of his May 1997 VA audiological examination noted 
that "[o]verall, the tinnitus has minimal effect upon his 
life."

As such, it cannot be concluded that the overall disability 
picture presented by the evidence in the claims folder 
reflects "marked interference" in employment. In the 
absence of any evidence which reflects that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, an extraschedular rating 
on the basis of employment handicap is not in order.

Accordingly, in view of the above, the Board finds that the 
appellant's tinnitus is appropriately evaluated at the 10 
percent level.  In reaching this conclusion, the Board has 
weighed the evidence of record and finds that the 
preponderance of the evidence is against the appellant's 
claim.  Consequently, as the weight of the evidence in favor 
of the appellant's claim does not approximate the weight of 
the evidence against his claim, the doctrine of the benefit 
of the doubt is not for application. 38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

An increased disability rating, in excess of 10 percent, for 
either postoperative otitis media or for tinnitus is denied.

An increased disability rating, in excess of 10 percent, for 
bilateral hearing loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

